This appeal is prosecuted from a conviction had on an information which charged that the defendant did have in his possession intoxicating liquor with the unlawful intent to sell, barter, give away, or otherwise furnish, contrary to, etc. On the 14th day of October, 1912, judgment was entered and the defendant was sentenced to be confined in the county jail for a term of 30 days and that he pay a fine of $150. The evidence shows that the defendant lived on a farm; that the sheriff and deputy sheriff went to his place and found no liquor in the house or barn, but found a jug and a dozen quarts of whisky concealed in some corn shocks and in a bunch of bear grass. There were three or four other men at the defendant's place; they were cotton pickers. The defendant did not claim the whisky as his, but said to the sheriff that he guessed that the cotton pickers had slipped it in the corn shocks. The land that the liquor was found on did not belong to the defendant. There was no evidence tending to show the payment by the defendant of the special tax required of liquor dealers by the United States, or connecting the defendant with the intention to sell, barter, give away or otherwise furnish the same. At the close of the state's testimony the defendant moved to direct a verdict of acquittal. It is our opinion that the evidence offered on behalf of the state wholly fails to prove the offense charged, for the reason that no actual or constructive possession by the defendant of intoxicating liquors as charged, has been shown by the evidence, nor is there any evidence tending to show an unlawful intention to violate provisions of the prohibition law. However, upon a charge of this kind in order to prove an intent to violate the prohibition law, possession of intoxicating liquors must first be shown. That was not done in this case. For this reason the evidence is insufficient to support the verdict. The judgment of conviction is therefore reversed.